UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Check One x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2012 or o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-12500 ISRAMCO, INC (Exact Name of registrant as Specified in its Charter) Delaware 13-3145265 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Number) 2425 West Loop South, Suite 810, HOUSTON, TX 77027 (Address of Principal Executive Offices) 713-621-5946 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s Common Stock as May 10, 2012 was 2,717,691. Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION: Item 1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets at March31, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the three months ended March31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the three months ended March31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 Forward Looking Statements CERTAIN STATEMENTS MADE IN THIS QUARTERLY REPORT ON FORM 10-Q ARE “FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY TERMINOLOGY SUCH AS “MAY”, “WILL”, “SHOULD”, “EXPECTS”, “INTENDS”, “ANTICIPATES”, “BELIEVES”, “ESTIMATES”, “PREDICTS”, OR “CONTINUE” OR THE NEGATIVE OF THESE TERMS OR OTHER COMPARABLE TERMINOLOGY AND INCLUDE, WITHOUT LIMITATION, STATEMENTS BELOW REGARDING EXPLORATION AND DRILLING PLANS, FUTURE GENERAL AND ADMINISTRATIVE EXPENSES, FUTURE GROWTH, FUTURE EXPLORATION, FUTURE GEOPHYSICAL AND GEOLOGICAL DATA, GENERATION OF ADDITIONAL PROPERTIES, RESERVES, NEW PROSPECTS AND DRILLING LOCATIONS, FUTURE CAPITAL EXPENDITURES, SUFFICIENCY OF WORKING CAPITAL, ABILITY TO RAISE ADDITIONAL CAPITAL, PROJECTED CASH FLOWS FROM OPERATIONS, OUTCOME OF ANY LEGAL PROCEEDINGS, DRILLING PLANS, THE NUMBER, TIMING OR RESULTS OF ANY WELLS, INTERPRETATION AND RESULTS OF SEISMIC SURVEYS OR SEISMIC DATA, FUTURE PRODUCTION OR RESERVES, LEASE OPTIONS OR RIGHTS, PARTICIPATION OF OPERATING PARTNERS, CONTINUED RECEIPT OF ROYALTIES, AND ANY OTHER STATEMENTS REGARDING FUTURE OPERATIONS, FINANCIAL RESULTS, OPPORTUNITIES, GROWTH, BUSINESS PLANS AND STRATEGY. BECAUSE FORWARD-LOOKING STATEMENTS INVOLVE RISKS AND UNCERTAINTIES, THERE ARE IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE EXPRESSED OR IMPLIED BY THESE FORWARD-LOOKING STATEMENTS. ALTHOUGH THE COMPANY BELIEVES THAT EXPECTATIONS REFLECTED IN THE FORWARD-LOOKING STATEMENTS ARE REASONABLE, IT CANNOT GUARANTEE FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS. MOREOVER, NEITHER THE COMPANY NOR ANY OTHER PERSON ASSUMES RESPONSIBILITY FOR THE ACCURACY AND COMPLETENESS OF THESE FORWARD-LOOKING STATEMENTS. THE COMPANY IS UNDER NO DUTY TO UPDATE ANY FORWARD-LOOKING STATEMENTS AFTER THE DATE OF THIS REPORT TO CONFORM SUCH STATEMENTS TO ACTUAL RESULTS. Table of Contents PART I -Financial Information ITEM 1. Financial Statements ISRAMCO INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) As of March 31, 2012 As of December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Restricted cash Inventories 83 86 Deferred tax assets Derivative asset - Prepaid expenses and other Total Current Assets Property and Equipment, at cost – successful efforts method: Oil and Gas properties Advanced payment for equipment Service equipment and other Total Property and Equipment Accumulated depreciation, depletion and amortization ) ) Net Property and Equipment Marketable securities, at market - Derivative asset Deferred tax assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Bank overdraft - Current maturities of long-term debt Derivative liability - Due to related party and accrued interest Total current liabilities Long-term debt - - Due to related party and accrued interest Other Long-term Liabilities: Asset retirement obligations Total other long-term liabilities Commitments and contingencies Shareholders’ equity: Common stock $0.0l par value; authorized 7,500,000 shares;issued 2,746,958 shares; outstanding 2,717,691 shares 27 27 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income - Treasury stock, 29,267 shares at cost ) ) Total Isramco, Inc. shareholders’ equity Non controlling interest 5 5 Total equity Total liabilities and shareholders’ equity $ $ See notes to the unaudited condensed consolidated financial statements. 3 Table of Contents ISRAMCO INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share amounts) (Unaudited) Three Months Ended March 31, Revenues Oil and gas sales $ $ Production Services - Office services Other 29 15 Total revenues Operating expenses Lease operating expense, transportation and taxes Depreciation, depletion and amortization Accretion expense Production services - Loss from plug and abandonment General and administrative Total operating expenses Operating income Other expenses (income) Interest expense, net Realized gain on marketable securities ) - Net loss on derivative contracts Currency exchange rate differences ) - Total otherexpenses (income) ) Income (loss) before income taxes ) Income tax benefit (expense) ) Net income (loss) $ $ ) Earnings (loss) per share – basic: $ $ ) Earnings (loss) per share – diluted: $ $ ) Weighted average number of shares outstanding basic: Weighted average number of shares outstanding diluted: See notes to the unaudited condensed consolidated financial statements. 4 Table of Contents ISRAMCO INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, Cash Flows From Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation, depletion, amortization and impairment Accretion expense Realized gain on marketable securities ) - Changes in deferred taxes ) Net unrealized loss (gain) on derivative contracts ) Amortization of debt cost 70 63 Changes in components of working capital and other assets and liabilities Accounts receivable ) Prepaid expenses and other current assets Due to related party Inventories 3 - Accounts payable and accrued liabilities ) Net cash provided by (used in)operating activities ) Cash flows from investing activities: Addition to property and equipment, net ) ) Proceeds from sale of marketable securities - Restricted cash and deposit, net - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayment of long-term debt ) ) Proceeds onloans – related parties, net Borrowings (repayments) of short - term debt, net ) 83 Net cash provided by (used in) financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to the unaudited condensed consolidated financial statements. 5 Table of Contents Isramco Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 - Financial Statement Presentation Isramco, Inc. and its subsidiary and affiliated companies ( together referred to as “We”, “Our”, “Isramco” or the “Company") is predominately an independent oil and natural gas company engaged in the exploration, development and production of oil and natural gas properties located onshore in the United States and ownership of various royalty interests in oil and gas consessions located offshore Israel and operate a well service company that provides well maintenance and workover services, well completion and recompletion services. The accompanying unaudited financial statements and notes of Isramco have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission. Pursuant to such rules and regulations, certain disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying financial statements and notes should be read in conjunction with the accompanying financial statements and notes included in Isramco’s 2011 Annual Report on Form 10-K. The accompanying unaudited interim financial statements furnished in this report reflect all adjustments that are, in the opinion of management, necessary to a fair statement of Isramco’s results of operations and cash flows for the three-month periods ended March31, 2012 and 2011 and Isramco’s financial position as of March31, 2012. Use of Estimates The preparation of the Company’s condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States requires the Company’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities, if any, at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the respective reporting periods. The Company bases its estimates and judgments on historical experience and on various other assumptions and information that are believed to be reasonable under the circumstances. Estimates and assumptions about future events and their effects cannot be perceived with certainty and, accordingly, these estimates may change as new events occur, as more experience is acquired, as additional information is obtained and as the Company’s operating environment changes. Actual results may differ from the estimates and assumptions used in the preparation of the Company’s condensed consolidated financial statements. Consolidated interim period results are not necessarily indicative of results of operations or cash flows for the full year and accordingly, certain information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States has been condensed or omitted. The Company has evaluated events or transactions through the date of issuance of these condensed consolidated financial statements. Risk Management Activities The Company follows Accounting Standards Codification (ASC) 815, Derivatives and Hedging. From time to time, the Company may hedge a portion of its forecasted oil and natural gas production. Derivative contracts entered into by the Company have consisted of transactions in which the Company hedges the variability of cash flow related to a forecasted transaction. The Company has elected to not designate any of its positions for hedge accounting. Accordingly, the Company records the net change in the mark-to-market valuation of these positions, as well as payments and receipts on settled contracts, in “Net gain on derivative contracts” on the consolidated statements of operations. Consolidation The condensed consolidated financial statements include the accounts of Isramco andits subsidiaries. Inter-company balances and transactions have been eliminated in consolidation. Recently Issued Accounting Pronouncements There were no new accounting pronouncements that had a significant impact on the Company’s operating results or financial position. 6 Table of Contents Note 2 - Supplemental Cash Flow Information Cash paid for interest and income taxes was as follows for the period ended March 31 (in thousands): Interest $ 95 $ Income taxes $ — $ — The consolidated statements of cash flows for the period ended March 31, 2012 exclude the following non-cash transactions: · Property and equipment of $880,000 included in accounts payable Note 3 - Derivative Contracts At March31, 2012, the Company had a $0.32 million commodity non-current derivative asset, and a $0.3 million current derivative liability. For the three months ended March31, 2012, the Company recorded a net derivative loss of $1.7 million ($2.4 million unrealized loss and a $0.7 million gain from net cash received on settled contracts). At March31, 2011, the Company had a $0.1 million commodity current derivative asset, and a $0.7 million derivative liability, of which $0.4 million was classified as current. For the three months ended March31, 2011, the Company recorded a net derivative loss of $6.1 million ($0.4 million unrealized gain and a $6.5 million loss from net cash paid on settled contracts). Crude Oil At March31, 2012, the Company had the following crude oil swap positions: Swaps Period Volume in Bbls Price / PriceRange Weighted AveragePrice April 2012 – December 2012 January 2013 – December 2013 January 2014 – December 2014 7 Table of Contents Note 4 - Long-Term Debt and Interest Expense Long-Term Debt as of March 31, 2012 and December31, 2011 consisted of the following (in thousands): As of March 31, 2012 As of December 31, 2011 Libor + 2% Bank Revolving Credit Facility due 2012 Libor + 6% Related party Debt Libor + 5.5% Related party Debt - Libor + 6% Related party Debt Libor + 6% Related party Debt Libor + 6% Related party Debt Libor + 5.5% Related party Debt Less: Current Portion of Long-Term Debt ) ) Total Senior Secured Revolving Credit Agreements The Company entered into a Senior Secured Revolving Credit Agreement, dated as of March27, 2008 and Amended and Restated as of December 19, 2008 (such Agreement as amended, “Senior Credit Agreement”), with each of the lenders from time to time party thereto (the “Lenders”).The Bank of Nova Scotia is the administrative agent for the Lenders. The Senior Credit Agreement originally provided for a $150 million facility due in 2012 with a borrowing base of $54 million that was redetermined from time to time and adjusted based on the Company’s oil and gas properties, reserves, other indebtedness and other relevant factors (such credit facility, as redetermined, the “Senior Credit Facility”). During the fourth quarter of 2011 the Lenders reduced the borrowing base to $0. The Company is repaying the outstanding balance (approximately $20,000,000 as of December 31, 2011) in six installments of $3,333,333. As of May 10, 2012 the outstanding balance is $6,666,667. On April 27, 2012, Isramco entered into the Fourth Amendment to the Senior Credit Agreement with The Bank of Nova Scotia, pursuant to which the Company formalized its agreement to pay the $20,000,000 in principal owed the Lenders at December 31, 2011 in six monthly installments of $3,333,333, each with the first payments having already been made in January, February, March and April of 2012 and the final two payments due the 29th of May and June of 2012. The amendment also changed the termination date of the Senior Credit Agreement to June 29, 2012. As of May 10, 2012 the outstanding balance is $6,666,667. At March31, 2012, the Company was in compliance with all of its debt covenants under its existing Credit Agreements. Related Party Debt On March 29, 2012, the Company entered into a Loan Agreement with I.O.C. Israel Oil Company, Ltd., a related party (“IOC”) pursuant to which it borrowed the sum of $3,500,000. The loan bears interest at a rate of Libor + 5.5% per annum and matures on March 29, 2013, when all accrued interest and principal is due and payable.The loan may be prepaid at any time without penalty or premium. The loan is unsecured. The purpose of the loan was to provide funds to Isramco for the payment of amounts currently due the Lenders under the Senior Credit Facility. On April 27, 2012, The Company entered into the Fourth Amendment to the Credit Agreement with The Bank of Nova Scotia, formalizing the election to pay the $20,000,000 borrowing base deficiency in six monthly installments of $3,333,333.33 each with the first payments having already been made in January, February and March and the final three payments due the 29th of April, May and June. The amendment also changed the termination date of credit agreement to June 29, 2012. As of March 31 2012 the Company received $3,358,000 of the loan proceeds and the remainder was received in April 2012. On April 29, 2012, the Company has entered into another Loan Agreement with IOC, pursuant to which it borrowed amount of $10,000,000. The loan bears interest of Libor+5.5% per annum and payable on April 30, 2013, when all accrued interest and principal is due and payable. The loan may be prepaid at any time without penalty or premium. The loan is funded by Lender in three monthly installments starting April 2012. The loan is unsecured.The purpose of the loan was to provide funds to Isramco for the payment of amounts due the Lenders under the Senior Credit Facility during the remainder of 2012. 8 Table of Contents Interest expense The following table summarizes the amounts included in interest expense for the three month ended March 31, 2012 and 2011 (in thousands): Three Months Ended March 31 Current debt, long-term debt and other - banks corporation $ $ Long-term debt – related parties $ $ Note 5 - Comprehensive Loss Our comprehensive loss for the three month period ended March 31, 2012 and 2011 was as follows: Three Months Ended March 31 Net Income (loss) $ $ ) Available-for-sale securities, net of taxes ) ) Change in unrealized gains on hedging instruments, net of taxes - 22 Comprehensive loss $ ) $ ) Note 6 - Fair Value of Financial Instruments Pursuant to ASC 820, Fair Value Measurements and Disclosures (ASC 820) the Company's determination of fair value incorporates not only the credit standing of the counterparties involved in transactions with the Company resulting in receivables on the Company's consolidated balance sheets, but also the impact of the Company's nonperformance risk on its own liabilities. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, marketcorroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. 9 Table of Contents The following tables set forth by level within the fair value hierarchy the Company's financial assets and liabilities that were accounted for at fair value as of March 31, 2012 and December31, 2011. As required by ASC 820, a financial instrument's level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The Company's assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. There were no transfers between fair value hierarchy levels for the three months ended March31, 2012. March 31, 2012 Level 1 Level 2 Level3 Total Assets Marketable securities $ — $ — $ — $ — Commodity derivatives — — Total $ — $ $ — $ Liabilities Commodity derivatives $ — $ $ — $ Total $ — $ $ — $ December 31, 2011 Level 1 Level 2 Level3 Total Assets Marketable securities $ $ — $ — $ Commodity derivatives — — Total $ $ $ — $ Marketable securities listed above are carried at fair value. The Company is able to value its marketable securities based on quoted fair values for identical instruments, which resulted in the Company reporting its marketable securities as Level 1. Derivatives listed above include swaps that are carried at fair value. The Company records the net change in the fair value of these positions in “Netgain (loss) on derivative contracts” in the Company’s consolidated statements of operations, in case of commodity derivatives. The Company is able to value these assets and liabilities based on observable market data for similar instruments, which resulted in the Company reporting its derivatives as Level 2. This observable data includes the forward curve for commodity prices based on quoted market prices and prospective volatility factors related to changes in the forward curves. As of March31, 2012 and December31, 2011, the Company’s derivative contracts were with major financial institutions with investment grade credit ratings which are believed to have a minimal credit risk. As such, the Company is exposed to credit risk to the extent of nonperformance by the counterparties in the derivative contracts discussed above; however, the Company does not anticipate such nonperformance. Each of the counterparties to the Company’s derivative contracts is a lender in the Company’s Senior Credit Agreement. The Company did not post collateral under any of these contracts as they are secured under the Senior Credit Agreements. 10 Table of Contents ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations THE FOLLOWING COMMENTARY SHOULD BE READ IN CONJUNCTION WITH THE CONSOLIDATED FINANCIAL STATEMENTS AND RELATED NOTES CONTAINED ELSEWHERE IN THIS REPORT ON FORM 10-Q. THE DISCUSSION CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. THESE STATEMENTS RELATE TO FUTURE EVENTS OR OUR FUTURE FINANCIAL PERFORMANCE. IN SOME CASES, YOU CAN IDENTIFY THESE FORWARD-LOOKING STATEMENTS BY TERMINOLOGY SUCH AS “MAY,” “WILL,” “SHOULD,” “EXPECT,” “PLAN,” “ANTICIPATE,” “BELIEVE,” “ESTIMATE,” “PREDICT,” “POTENTIAL,” “INTEND,” OR “CONTINUE,” AND SIMILAR EXPRESSIONS. THESE STATEMENTS ARE ONLY PREDICTIONS. OUR ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THOSE ANTICIPATED IN THESE FORWARD-LOOKING STATEMENTS AS A RESULT OF A VARIETY OF FACTORS, INCLUDING, BUT NOT LIMITED TO, THOSE SET FORTH UNDER “RISK FACTORS” AND ELSEWHERE IN THIS REPORT ON FORM 10-Q. ISRAMCO INC. DISCLAIMS ANY OBLIGATION TO UPDATE SUCH FORWARD LOOKING STATEMENTS. Overview Isramco is predominately independent oil and Natural Gas Company engaged in the exploration, development and production of oil and natural gas properties located onshore in the United States and ownership of various royalty interests in oil and gas consessions located offshore Israel and operate a well service company that provides well maintenance and workover services, well completion and recompletion services. Our properties are primarily located in Texas, New Mexico and Oklahoma. We also act as the operator of certain of these properties. Historically, we have grown through acquisitions, with a focus on properties within our core operating areas that we believe have significant development and exploration opportunities and where we can apply our technical experience and economies of scale to increase production and proved reserves, while lowering lease operating costs. Our financial results depend upon many factors, but are largely driven by the volume of our oil and natural gas production and the price that we receive for that production. Our production volumes will naturally decline as reserves are depleted unless we expend capital in successful development and exploration activities or acquire additional properties with existing production. The amount we realize for our production depends predominantly upon commodity prices, which are affected by changes in market demand and supply, as impacted by overall economic activity, weather, pipeline capacity constraints, inventory storage levels, basis differentials and other factors, and secondarily upon our commodity price hedging activities. Accordingly, finding and developing oil and natural gas reserves at economical costs is critical to our long-term success. Our future drilling plans are subject to change based upon various factors, some of which are beyond our control, including drilling results, oil and natural gas prices, the availability and cost of capital, drilling and production costs, availability of drilling services and equipment, gathering system and pipeline transportation constraints, changes in laws and regulations, and regulatory approvals. To the extent these factors lead to reductions in our drilling plans and associated capital budgets in future periods, our financial position, costs, cash flows and operating results could be adversely impacted. Liquidity and Capital Resources Our primary source of cash during the three months ended March 31, 2012 was cash flow from operating activities, loans from related party lender (“Related Party Loans”) and net proceeds from sale of our investment in shares of JOEL Jerusalem Oil Exploration Ltd, (“JOEL”) a related party.We continuously monitor our liquidity and evaluate our development plans in light of a variety of factors, including, but not limited to, our cash flows, capital resources and drilling success. In February, 2011 the Company sold all of its shares of an investment in a company called JOEL. The net proceeds of $4,737,000 from sale were used for to reduce principal amounts owed under our Senior Credit Agreement. Our future capital resources and liquidity may depend, in part, on our success in developing the leasehold interests that we have acquired. Cash is required to fund capital expenditures necessary to offset inherent declines in production and proven reserves, which is typical in the capital-intensive oil and gas industry.Future success in growing reserves and production will be highly dependent on the capital resources available and our success in finding and acquiring additional reserves. Our oil well service subsidiary also requires capital resources to acquire and maintain equipment and continue growth. We expect to fund our future capital requirements through internally generated cash flows, borrowings under loans, and a future credit facility. Long-term cash flows are subject to a number of variables, including the level of production, prices, amount of work orders received, and our commodity price hedging activities, as well as various economic conditions that have historically affected the oil and natural gas industry. During the first three months of 2012, our cash decreased by approximately $1 million. Specifically, the Company made principal payments of $10 million on its Senior Credit Facility, repaid $0.8 million of other short term debt, invested $3.7 million in equipment for our well service subsidiary and oil and gas properties, which were partially offset by proceeds from loan in the amount of $3.4 million, proceeds from sale of marketable securities of $4.7 million and net cash provided by operating activities of $5.4 million. 11 Table of Contents Debt As ofMarch31, As of December31, Senior Credit Facilities $ - $ - Long – term debt – related party Short – term debt – related party Current maturities of long-term debt, short-term debt and bank overdraft Total debt Stockholders’ equity Debt to capital ratio 84 % 84 % As of March 31, 2012, our total debt was $91,175,000, compared to total debt of $98,676,000 atDecember 31,2011. As of March 31, 2012 the current debt included $10,000,000 as current maturities of the Senior Credit Facility. During the first quarter the Company repaid an additional $10,000,000 on its Senior Credit Facility. On March 29, 2012, the Company entered into a Loan Agreement with I.O.C, pursuant to which it borrowed the sum of $3,500,000. The loan bears interest at a rate of Libor + 5.5% per annum and matures on March 29, 2013, when all accrued interest and principal is due and payable.The loan may be prepaid at any time without penalty or premium. The loan is unsecured. The purpose of the loan was to provide funds to Isramco for the payment of certain of the amounts due under the Senior Credit Facility at maturity, which was extended to June, 2012. The Company received $3,358,000 of the loan proceeds in March 2012, and the remainder in April 2012. On April 29 the company has entered into a Loan Agreement with I.O.C, pursuant to which it borrowed amount of $10,000,000. The loan bears interest of Libor+5.5% per annum and payable on April 30, 2013, when all accrued interest and principal is due and payable. The loan may be prepaid at any time without penalty or premium. The loan is funded by Lender in three monthly installments starting April 2012. The loan is unsecured. The purpose of the loan was to provide funds to Isramco for the payment of amounts due under the Senior Credit Facility through June, 2012. Cash Flow Our primary source of cash during the three months ended March 31, 2012 was cash flow from operating activities, loans from related party and proceeds from sale of marketable securities. In 2012 cash received from operations, sale of marketable securities, proceeds from loan of related party was used primarily to repay borrowings under our Senior Credit Facility and investing in equipment for well service subsidiary. In 2011 cash received from operations and from related party was offset by repayments of borrowings under our Senior Credit Agreements and payments made on settled derivatives contracts. Operating cash flow fluctuations were substantially driven by changes in commodity prices and changes in our production volumes. Working capital was substantially influenced by these variables. Fluctuation in commodity prices and our overall cash flow may result in an increase or decrease in our future capital expenditures. Prices for oil and natural gas have historically been subject to seasonal fluctuations characterized by peak demand and higher prices in the winter heating season; however, the impact of other risks and uncertainties have influenced prices throughout recent years. See Results of Operations below for a review of the impact of prices and volumes on sales. Three months Ended March 31, (In thousands) Cash flows provided by (used in) operating activities $ $ ) Cash flows provided by (used in) investing activities ) Cash flows provided by (used in) financing activities ) Net decreasein cash $ ) $ ) 12 Table of Contents Operating Activities, During the first three months of 2012, compared to the first three months of 2011, net cash flow provided by operating activities increased by $8,820,000 to $5,460,000 This increase was primarily attributable to net cash onetime payment in 2011 on settled derivatives contracts of $7,007,000, lower lease operating expenses which was partially offset by decrease in natural gas revenues that were driven by decrease in natural gas prices and decrease in production volumes of natural gas and natural gas liquids (“NGLs) .The decrease in revenues was primarily attributable to lower average gas prices for the quarter ended March31, 2012 of $3.68/Mcf, compared to $4.53/Mcf for the quarter ended March31, 2011. Investing Activities, Net cash flows provided by (used in) investing activities for the three months ended March 31, 2012 and 2011 were $1,020,000 and $(2,818,000), respectively. During the first three month of 2012 the Company invested in equipment for well service subsidiary and oil and gas properties in the amount of $3,717,000 which was offset by proceeds from sale of investment in marketable securities in the amount of $4,373,000. Financing Activities, Net cash flows used in (provided by) financing activities were $(7,465,000) and $1,383,000 for the three months ended March31, 2012 and 2011, respectively. Results of Operations Selected Data Three Months Ended March31, (In thousands except per share and MBOE amounts) Financial Results Oil and Gas sales $ $ Production Services Other Total revenues and other Cost and expenses Other expenses (income) ) Income tax benefit (expense) ) Net Income (loss) ) Earnings (loss) per common share – basic and diluted $ $ ) Weighted average number of shares outstanding-basic and diluted Operating Results Adjusted EBITDAX (1) $ $ ) Sales volumes (MBOE) Average cost per MBOE: Production (excluding transportation and taxes) $ $ General and administrative $ $ Depletion $ $ See Adjusted EBITDAX for a description of Adjusted EBITDAX, which is not a Generally Accepted Accounting Principles (GAAP) measure, and a reconciliation of Adjusted EBITDAX to income from operations before income taxes, which is presented in accordance with GAAP. 13 Table of Contents Financial Results Net Income, in the first quarter of 2012, our net income was $1,542,000 thousand, or $0.57 per share. This compares to net loss of $(4,306,000) thousand, or $(1.58) per share, for the first quarter of 2011. This increase was primarily due to the impact of a loss on derivatives of $6,089,000 in 2011 and a lower lease operating expenses which were offset by lower natural gas sales revenues that were driven by decrease in natural gas prices and decrease in production volumes of natural gas and natural gas liquids (“NGLs) and lower depreciation depletion and amortization expenses. Revenues, Volumes and Average Prices Sales Revenues Three Months Ended March31, In thousandsexcept percentages D vs. 2011 Gas sales $ $ )% Oil sales 5 Natural gas liquid sales ) Total $ $ (7 )% Our sales revenues for the first quarter of 2012 decreased by 7% when compared to same period in 2011, due to lower prices received for natural gas and decrease in crude oil, natural gas and NGLs sales volumes. Volumes and Average Prices Three Months Ended March31, D vs. 2011 Natural Gas Sales volumes Mmcf )% Average Price per Mcf (1) $ $ ) Total gas sales revenues (thousands) $ $ )% Crude Oil Sales volumes MBbl (5 )% Average Price per Bbl (1) $ $ 11 Total oil sales revenues (thousands) $ $ 5 % Natural gas liquids Sales volumes MBbl 30 )% Average Price per Bbl (1) $ $ 3 Total natural gas liquids sales revenues (thousands) $ $ )% Amounts exclude the impact of cash paid/received on settled contracts, as we did not elect to apply hedge accounting 14 Table of Contents The company’s natural gas sales volumes decreased by 11%, crude oil sales volumes decreased by 5% and natural gas liquids sales volumes by 23% for the first quarter of 2012 compared to the same period of 2011. Our average natural gas price for the first quarter of 2012 decreased by 19%, or $(0.85) per Mcf, when compared to the same period of 2011. Our average crude oil price for the first quarter of 2012 increased by 11%, or $9.86 per Bbl, when compared to the same period of 2011. Our average natural gas liquids price for the first quarter of 2012 increased by 3%, or $1.28 per Bbl, when compared to the same period of 2011. Analysis of Oil and Gas Operations Sales Revenues The following table provides a summary of the effects of changes in volumes and prices on Isramco’s sales revenues for the three months ended March 31, 2012 compared to the same period of 2011. In thousands Natural Gas Oil Natural gas liquids 2011 sales revenues $ $ $ Changes associated with sales volumes ) ) ) Changes in prices ) 38 2012 sales revenues $ $ $ Operating Expenses Three Months Ended March31, In thousandsexcept percentages D vs. 2011 Lease operating expense, transportation and taxes $ $ )% Depreciation, depletion and amortization ) Accretion expense 4 Loss from plug and abandonment 55 General and administrative 6 $ $ (9 )% During the first quarter of 2012, our operating expenses decreased by 9% when compared to the first quarter of 2011, due to the following factors: · Lease operating expense, transportation cost and taxes decreased by 10%, or $511,000, in 2012 when compared to 2011.This decrease was the result of reduced number of workovers over our operating properties than in the first quarter of 2011.On a per unit basis, lease operating expenses (excluding transportation and taxes) increased by $0.03 per MBOE to $18.85 per MBOE in 2012 from $18.82 per MBOE in 2011. · Depreciation, Depletion & Amortization (“DD&A”) of the cost of proved oil and gas properties is calculated using the unit-of-production method. Our DD&A rate and expense are the composite of numerous individual field calculations. There are several factors that can impact our composite DD&A rate and expense, including but not limited to field production profiles, drilling or acquisition of new wells, disposition of existing wells,and reserve revisions (upward or downward) primarily related to well performance and commodity prices, and impairments. Changes in these factors may cause our composite DD&A rate and expense to fluctuate from period to period.DD&A decreased by 17%, or $(504,000), in 2012 when compared to 2011, primarily due to higher prices (per MBOE) that impacted our estimated total reserves, which are the basis for the depletion calculation, and the impact of a 2011 impairment of $4,034,000 on the depletable base used to calculate DD&A. On a per unit basis, depletion expense decreased by $(0.92) per MBOE to $13.78 per MBOE in 2012 from $14.70 per MBOE in 2011. · Accretion expense for asset retirement obligations slightly increased by 4%, or $9,000, in 2012 when compared to 2011. · General and administrative expenses increased by 6%, or $65 thousand, in 2012 when compared to 2011 primarily due to higher professional services expenses. 15 Table of Contents Other income Three Months Ended March31, In thousandsexcept percentages D vs. 2011 Interest expense, net $ $ )% Realized gain on marketable securities ) - Net loss on derivative contracts ) Currency exchange rate differences ) - $ ) $ )% Interest expense.Isramco’s interest expense decreased by 26%, or $554 thousand, for the first quarter of 2012 compared to the same period of 2011.This decrease was primarily due to onetime expense paid to Macquarie Bank, N.A in 2011 in connection with assignment and transfer of Wells Fargo Senior Credit Facility and the lower average outstanding balance of the loans during the first quarter of 2012. Net loss on derivative contracts. We enter into derivative commodity instruments to economically hedge our exposure to price fluctuations on our anticipated oil and natural gas production. Consistent with the prior year, we have elected not to designate any positions as cash flow hedges for accounting purposes. Accordingly, we recorded the net change in the mark-to-market value of these derivative contracts in our consolidated statement of operations. At March31, 2012, the Company had a $0.32 million commodity non-current derivative asset, and a $0.3 million current derivative liability. For the three months ended March31, 2012, the Company recorded a net derivative loss of $1.7 million ($2.4 million unrealized loss and a $0.7 million gain from net cash received on settled contracts). At March31, 2012, the Company had a $0.1 million commodity current derivative asset, and a $0.7 million derivative liability, of which $0.4 million was classified as current. For the three months ended March31, 2012, the Company recorded a net derivative loss of $6.1 million ($0.4 million unrealized gain and a $6.5 million loss from net cash paid on settled contracts). Adjusted EBITDAX. To assess the operating results of Isramco, management analyzes income from operations before income taxes, interest expense, exploration expense, unrealized gain (loss) on derivative contracts and DD&A expense and impairments (“Adjusted EBITDAX”). Adjusted EBITDAX is not a GAAP measure. Isramco’s definition of Adjusted EBITDAX excludes exploration expense because exploration expense is not an indicator of operating efficiency for a given reporting period, but rather is monitored by management as a part of the costs incurred in exploration and development activities. Similarly, Isramco excludes DD&A expense and impairments from Adjusted EBITDAX as a measure of segment operating performance because capital expenditures are evaluated at the time capital costs are incurred. The Company’s definition of Adjusted EBITDAX also excludes interest expense to allow for assessment of segment operating results without regard to Isramco’s financing methods or capital structure. Adjusted EBITDAX is a widely accepted financial indicator of a company’s ability to incur and service debt, fund capital expenditures and make payments on its long term loans. Management believes that the presentation of Adjusted EBITDAX provides information useful in assessing the Company’s financial condition and results of operations. However, Adjusted EBITDAX, as defined by Isramco, may not be comparable to similarly titled measures used by other companies. Therefore, Isramco’s consolidated Adjusted EBITDAX should be considered in conjunction with income (loss) from operations and other performance measures prepared in accordance with GAAP, such as operating income or cash flow from operating activities. Adjusted EBITDAX has important limitations as an analytical tool because it excludes certain items that affect income from continuing operations and net cash provided by operating activities. Adjusted EBITDAX should not be considered in isolation or as a substitute for an analysis of Isramco’s results as reported under GAAP. Below is a reconciliation of consolidated Adjusted EBITDAX to income (loss) from operations before income taxes. Three Months Ended March31, In thousandsexcept percentages Income from operations before income taxes $ $ ) Depreciation, depletion, amortization and impairment expense Interest expense Unrealized loss (gain) on derivative contracts ) Accretion Expenses Consolidated Adjusted EBITDAX $ $ ) 16 Table of Contents ITEM 3. Quantitative and Qualitative Disclosures about Market Risk Derivative Instruments and Hedging Activity We are exposed to various risks, including energy commodity price risk. If oil and natural gas prices decline significantly our ability to finance our capital budget and operations could be adversely impacted. We expect energy prices to remain volatile and unpredictable, therefore we have adopted a risk management policy which provides for the use of derivative instruments to provide partial protection against declines in oil and natural gas prices by reducing the risk of price volatility and the affect it could have on our operations. The type of derivative instrument that we typically utilize is swaps. The total volumes which we hedge through the use of our derivative instruments vary from period to period. We are exposed to market risk on our open derivative contracts of non-performance by our counterparties. However, we do not expect such non-performance because our contracts are with major financial institutions with investment grade credit ratings. Each of the counterparties to our derivative contracts is a lender in our Senior Credit Agreement. We did not post collateral under any of these contracts as they are secured under the Senior Credit Agreement. We are also exposed to interest rate risk on our variable interest rate debt. If interest rates increase, our interest expense would increase and our available cash flow would decrease. We continue to monitor our risk exposure as we incur future indebtedness at variable interest rates and will look to continue our risk management policy as situations present themselves. Periodically, we look to utilize interest rate swaps to reduce the exposure to market rate fluctuations by converting variable interest rates to fixed interest rates. We account for our derivative activities under the provisions of ASC 815, Derivatives and Hedging (ASC 815). ASC 815 establishes accounting and reporting that every derivative instrument be recorded on the balance sheet as either an asset or liability measured at fair value. See Item1. Consolidated Financial Statements—Note 3, “Derivative contracts” for more details. ITEM 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures. In accordance with Exchange Act Rule 13a-15 and 15d-15, we carried out an evaluation, under the supervision and with the participation of management, including our Chief Executive Officer and our Chief Financial Officer, of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of March31, 2012 to provide reasonable assurance that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Our disclosure controls and procedures include controls and procedures designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. There were no changes in the Company’s internal control over financial reporting that occurred during the most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 17 Table of Contents PART II - Other Information ITEM 1. Legal Proceedings None ITEM 1A. Risk Factors None ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds None ITEM 3. Default Upon Senior Securities None ITEM 4. Removed and Reserved None ITEM 5. Other Information None ITEM 6. Exhibits Exhibits Certification of Chief Executive Officer pursuant to Section 31 2 of Sarbanes-Oxley Act Certification of Chief Financial Officer pursuant to Section 31 2 of Sarbanes-Oxley Act Certification of Chief Executive and Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 Of the Sarbanes-Oxley act of 2002 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 Of the Sarbanes-Oxley act of 2002 Loan Agreement dated as of March 29, 2012 between Isramco, Inc. and I.O.C. – Israel Oil Company, Ltd.($3.5 million). 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase 18 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ISRAMCO, INC Date: May 10, 2012 By: /s/HAIM TSUFF HAIM TSUFF CHIEF EXECUTIVE OFFICER (PRINCIPAL EXECUTIVE OFFICER) Date: May 10, 2012 By: /s/EDY FRANCIS EDY FRANCIS CHIEF FINANCIAL OFFICER (PRINCIPAL FINANCIAL AND ACCOUNTING OFFICER) 19 Table of Contents
